Title: Abraham Howard Quincy to Thomas Jefferson, 27 January 1813
From: Quincy, Abraham Howard
To: Jefferson, Thomas


          Sir, New york Jany 27 1813 
          you may recollect in my reply to yr enquiries concerning the nature of the stone fire cabinets of my invention that after giving you a faint discreption I stated that I should shortly vissit your part of the country & have the pleasure personally to give you a detailed account of thier opperations, & produce you for inspection several of my models. I have however had the misfortune to be thus long detained by domestick concerns & have to beg that you would desire some friend of yours in this city to call on me at my family residence No 108 chatham Street to whom I will make every communication nessary to a thorough investigation of the principle & opperations of this intire new system of controuling & conducting caloric power to all the purposes of life. a number of these fire cabinets in Elegant stile are in opperation in this city & one gentlemen assures me that one hour after his fires are exhausted he finds nine degrees more heat in his room than when the fire was burning & the heat much more regular general & pleasant than obtained in any other manner, he also assures me that three heatings of fifty minutes each  keep summer heat 17 hours. I am particularly desireous that yr friend may in yr behalf make the most critical investigation & report the same to you as early as possable as our opperations the next season will depend upon making early importations of the Stone.—
          Prejudice having become a perfect quibler is holding society in ignorance of a blessing of no small magnitude, when I can assure you, Sir, I should be a gainer by supplying all publick institutions with the same degree of caloric power for Seventy five prCent or three quarters of the common cost of fuel & find also the fire cabinets & keep them in repair at my own Expence abou for as many Seasons as suited the contracting party. Should you recommend to the several Literary Scocieties of which you are a member to persue this investigation I sincerely believe you would render essential service to an infatuated blind comunity, who are daily sacrificing health, property, Infancy & age, to confirmed prejudice & unruly habit. The influence of the great, can, alone cure this fatal malady. The saving amounts in every branch of domestick life to 90 parts out of 100, & its cleanliness, beauty & safety, will gratify the most extravegant antisipations. I have a model which is so constructed that the cabinet part forms two spacious ovens one above the other runing nearly from jamb to jamb in the common chimney corner, which make fine callorets, or Coolers in Summer, & in winter yields as much heat as tho they stood out in the Room. also roasts or & bakes in great perfection, we make [...] some however of the pedestal & other forms, those for the chimneys have a small handsome fire place in front, from, or by which, the interior Substances are charged with heat for defusion. Our fires never exceed one tenth part of the quantity burning usually at one time in the common chimney corner, nor do we keep fire more than one [...] fifth part of the time, these items therefore may be worthy of peculiar attention. The samples of stone, models, drawings &c promised I am at a loss to know how they shall be conveyed in safety. will you have the goodness to instruct me on this head, I will communicate to you through yr friend also an improved method of heating & cooking for ships & camps, simple & efficatious to a degree unknown, & which if adobted would give great relief & comfort to the brave defenders of our country, & this too by an application inconcievably cheap & [...] Portable. Extensive patronage would immediately encourage a great reduction in the prices & even bring this blessing within reach of the poor. So extravegantly do the advantages multiply in the use of this new system of compressing caloric power in suteable stone that I have the misfortune to lie under the imputation of Lunacy for stating publickly simple facts, & my life is likely to be rendered useless to my fellow men from this extradinary circumstance, [...] for with one of the greatest blessings in my hands ready to be widely dispensed I am kept at bay by the most unwarrantable prejudice. no mystery attends the thing, it only wants investigation, for I have reduced the system to the most perfect simplicity, & by conducting flames generally at right angles by flues from one to one & a half Inches I so compleatly envelope squares with flame that the most Valuable purposes can be effected & that power rendered useful, which is usualy lost in the common grate, fire place, or stove. The use of Fuel in this way would put a stop to the horred sacrafise of Human Beings which at this season of the year to the disgrace of civil scociety & the wounding of humanity are daily suffered in England & America. A Physician verry Justly observed that the fire side in Great Britian & in this country produced more Human sacrafises by Burnings, Consumptions, Palsies Dropsies Rhumatick complaints &c. than all other causes united, or than even gun powder, & ardent Sperret added to the list, as said he a system nourished by fluids, as is the human Body must depend for the accuracy of its opperations greatly upon the equallity of the atmosphere in which such body is placed.Should I not [...] Outlive the unreasonable prejudice that prevents the general adoption of this new system I shall at least die with the sattisfaction that agreeable to the injunctions of scripture I shall actually have blessed those who have cursed me; for indeed I have spent many of my best years & a large property in bringing the Thing to its present state of perfection.
          I am with the most perfect respect Your Obt ServantAbrm Howard Quincy
        